ORDER
PER CURIAM.
Appellant, Eric Piggee (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis convicting him of two counts of possession of a controlled substance, section 195.202 RSMo 2000,1 after a jury trial. Defendant was sentenced pursuant to section 559.115.2 to concurrent terms of five years imprisonment on each count. These sentences *768were also to run concurrently with the sentence imposed under cause number 031-20. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.